Title: To Thomas Jefferson from J. Phillipe Reibelt, 27 July 1806
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                        
                            Balt. le 27e Juill. 1806.
                        
                        Je me mettrais demain en huit, le 4 du Mois prochain—en stage, pour arriver ou le 6 du soir ou le 7 du Matin
                            au Paradis Repub. a Monticello. O! quelle satisfaction pour Moi, de pouvoir etre si intimement persuadè, que l’homme, que
                            depuis longtems j’admire et j’aime de jour en jour plus comme le plus grand et le Meilleur sur ce Globe—aÿe autant, de
                            bienveillance paternelle pour Moi, que je puisse le desirer! quels sentimens doux s’empareront de mon Coeur lorsque je
                            reverrais ce ferme soutien des principes et d’hommes liberaux! Pardonnez—çes expressions—elles proviennent d’une source
                            toute pure et sincere. Il m’est d’autant plus impossible de les retenir, que çes sentimens dont je suis penetrè pour Vous
                            composent avec çeux que je porte pour la Mère de mes enfans—mon Unique bonheur— je n’oserais pas Vous parler çe Language,
                            si je n’avois pas vû l’anneè passeè, que Vous etes comme Chef de famille aussi venerable et aimable, que Vous etes comme
                            Chef de l’etat.
                        
                            Reibelt.
                        
                    